      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 1 of 32




Richard H. Mays (State Bar No. 61043)
Williams & Anderson PLC
                                                                1-.
                                                                       FILED
                                                                      U.S. DISTRICT COURT
111 Center Street                                               11:J'\STERN DISTRICT ARKANSAS
Suite 2200
                                                                      NOV 16 2018
Little Rock, Arkansas 72201
Telephone: (501) 859-0575                                   .~:ME~ORMACK, CLERK
Email: rmays@williamsanderson.com                                                     DEPCLERK


George E. Hays (WA State Bar No. 53874)
P.O. Box 843
Bellevue, WA 98009
Telephone: (415) 566-5414
Email: georgehays@mindspring.com

Naomi Kim Melver (WA State Bar No. 52463)
P.O. Box 25
Greenbank, WA 98253
Telephone: (425) 336-3757
Email: nmelver@gmail.com

Counsel for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
SIERRA CLUB and NATIONAL PARKS
CONSERVATION ASSOCIATION,                    Civil Action No.

                        Plaintiffs,
                                             NOTICE OF LODGING OF
     V.                                      SETTLEMENT AGREEMENT
ENTERGY ARKANSAS, INC., ENTERGY
POWER, INC., ENTERGY POWER, LLC,
and ENTERGY MISSISSIPPI, INC.,

                    Defendants .

                               .Ll:JS-c:.v-85'-I-- BRW
        Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 2 of 32




        Plaintiffs hereby provide notice to the Court of the lodging of the attached

Settlement Agreement for the Court's review and approval. The relief set forth in

this Settlement Agreement represents a full resolution of this Clean Air Act citizen

suit.

        This Settlement Agreement is not to be entered as an Order of the Court,

however, until the completion of a forty-five (45) day review period provided to

the United States Department of Justice and the Environmental Protection Agency

by the Clean Air Act, 42 U.S.C. § 7604 (c)(3), and described in paragraph 47 of the

Settlement Agreement. Following the conclusion of the forty-five day notice

period, the Parties intend to review and take into account any comments submitted

by the federal government, and thereafter move the Court to enter this Settlement

Agreement.

Dated this 16th day ofNovember, 2018




                                    ·chard H. Mays (Ark nsas ar No. 61043)
                                     illiams & Anderson     C
                                  111 Center Street, Suite 2200
                                  Little Rock, Arkansas 72201
                                  Telephone: (501) 859-0575
                                  Email: rmays@williamanderson.com




                                           2
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 3 of 32




                      George E. Hays (WA Bar. No. 53874)
                      P.O. Box 843
                      Bellevue, WA 98009
                      Telephone: (415) 566-5414
                      Email: georgehays@mindspring.com




                      Naomi Kim Melver (WA Bar No. 52463)
                      P.O. Box25
                      Greenbank, WA 98253
                      Telephone: (425) 336-3757
                      Email: nmelver@gmail.com

                      Counsel for Plaintiffs Sierra Club and
                      National Parks Conservation Association




                              3
          Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 4 of 32




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS

Sierra Club and National Parks              )
Conservation Association,                   )
                                            )             Case No: _ _ _ __
      Plaintiffs,                           )
                                            )   SETTLEMENT AGREEMENT AND
vs.                                         )       CONSENT JUDGMENT
Entergy Arkansas, Inc., Entergy Power,      )
LLC, and Entergy Mississippi, Inc.          )
                                            )
      Defendants.                           )
                                            )




                                 Date lodged in Court:       November 16, 2018


                                 Date entered by Court:
       Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 5 of 32




       WHEREAS, Sierra Club and National Parks Conservation Association

("Plaintiffs") brought this action against Entergy Arkansas, Inc., Entergy Power, LLC,

and Entergy Mississippi, Inc. (each a "Defendant" and collectively "Defendants")

pursuant to Section 304 of the Clean Air Act (the" Act"), 42 U.S.C. § 7604, for

declaratory and injunctive relief and assessment of civil penalties for certain alleged

violations of the Act and its implementing regulations at the Independence and White

Bluff Steam Electric Stations;

       WHEREAS, Defendants deny Plaintiffs' allegations and maintain that they have

been and remain in compliance with the Act and are not liable for civil penalties or

injunctive relief, and nothing herein shall constitute an admission of any fact,

conclusion of law, or liability;

       WHEREAS, on September 27, 2016, the U.S. Environmental Protection Agency

("EPA") published a federal implementation plan ("FIP") for Arkansas titled

"Promulgation of Air Quality Implementation Plans; State of Arkansas; Regional Haze

and Interstate Visibility Transport Federal Implementation Plan," 81 Fed. Reg. 66,332

(Sept. 27, 2016), replacing the previously disapproved portions of Arkansas' state

implementation plan under the Clean Air Act, 42 U.S.C. § 7491, and Regional Haze Rule,

40 C.F.R. § 51.301 et seq.;

       WHEREAS, the FIP imposes requirements on the Independence, White Bluff,

and Lake Catherine Steam Electric Stations;




                                                2
       Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 6 of 32




       WHEREAS, the Parties each petitioned for review of the FIP in the United States

Court of Appeals for the Eighth Circuit in separate actions consolidated under Case No.

16-4270;

       WHEREAS, the Parties desire to settle all matters and claims by execution and

entry of this Agreement and avoid the costs, delay, and uncertainty of litigation;

       WHEREAS, the Parties agree that the settlement of this action through this

Agreement without further litigation is in the public interest, and is a fair, reasonable,

and appropriate means of resolving the matter;

       WHEREAS, the Parties anticipate that this Agreement will achieve significant

reductions of air emissions over time and thereby significantly improve air quality;

       WHEREAS, pursuant to 42 U.S.C. § 7604(c)(3) of the Act, this Agreement is being

forwarded to the United States Department of Justice and to the EPA for the

statutorily-mandated forty-five (45) day review period; and

       WHEREAS, the Parties consent to the entry of this Agreement without trial of

any issues;

       NOW, THEREFORE, it is hereby ORDERED AND DECREED as follows:

                    JURISDICTION, VENUE, AND APPLICABILITY

       1.     This Court has jurisdiction over the Parties to and the subject matter of

this action under Section 304(a) of the Act, 42 U.S.C. § 7604(a), and under 28 U.S.C. §§

1331 and 1355(a).   For the purposes of entering this Agreement, the underlying

Complaint, and enforcing this Agreement, Defendants waive all objections and defenses


                                                 3
        Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 7 of 32




that they may have to the Court's jurisdiction over this action, entry or enforcement of

the Agreement, or venue in this judicial district.

       2.      Venue is proper in this Judicial District under Section 304(c) of the Act, 42

U.S.C. § 7604(c), and under 28 U.S.C. §§ 1391 and 1395.

       3.      The Parties consent to entry of this Agreement without further notice.

       4.      Upon the Date of Entry, the provisions of this Agreement shall apply to,

be binding upon, and inure to the benefit of the Parties, as well as to each individual

Party's successors and assigns.

       5.      If any Defendant proposes to sell or transfer an operational or ownership

interest in any of the Three Plants, as defined below, to an entity unrelated to

Defendants ("Third Party"), the Defendants shall advise the Third Party in writing of

the existence of this Agreement prior to such sale or transfer and shall send a copy of

such written notification to the Plaintiffs at least sixty (60) days before such proposed

sale or transfer.

       6.      Except as provided below, no sale or transfer of an operational or

ownership interest in any of the Three Plants by any Defendant to a Third Party shall

take place before the Third Party and Plaintiffs have executed, and the Court has

approved, a modification pursuant to this Agreement making the Third Party a party to

this Agreement and jointly and severally liable with Defendants for all the requirements

of this Agreement that are applicable to the transferred or purchased interests.    This

Paragraph does not apply to the sale or transfer of an operational or ownership interest


                                                 4
       Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 8 of 32




in one or more of the Three Plants from a Third Party to any Defendant or to any

Affiliate of any one of the Defendants, as defined below.       Furthermore, this Paragraph

does not apply to the amendment of any agreement(s) between any Defendant and any

Co-owners, as defined below, concerning operation of any of the Three Plants, so long

as the amendment would not prevent Defendants from complying fully with this

Agreement.

                                           DEFINITIONS

       7.        Unless otherwise expressly provided herein, terms used in this Agreement

that are defined in the Clean Air Act, 42 U.S.C. §§ 7401-7671q, or regulations

implementing the Clean Air Act, shall have the meaning set forth in the Clean Air Act

or those regulations.

      8.         Whenever the terms set forth below are used in this Agreement, the

following definitions shall apply for the purposes of this Agreement:

            a.   11
                      ADEQ" means the Arkansas Department of Environmental Quality.

            b.   11
                      Affiliate" means, when used in connection with any Defendant, a legal

                 entity directly or indirectly owned by Entergy Corporation, and, when

                 used in connection with any Co-owner, a legal entity under common

                 ownership or control.

            c.   11
                      APC&EC" means the Arkansas Pollution Control and Ecology

                 Commission.

            d.   11
                      APSC" means the Arkansas Public Service Commission.


                                                     5
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 9 of 32




  e. "Best efforts to fulfill the obligation" include using best efforts to

       anticipate any potential Force Majeure Event and to address the effects of

       any such event both as it is occurring and after it has occurred, such that

       the delay and/ or violation are minimized to the greatest extent possible.

  f.   "Challenge" means, for purposes of Paragraphs 17, 18, 21, 22, and 23, the

       filing or funding of comments or administrative or judicial proceedings.

  g. "Clean Air Act," "CAA," or" Act" means the federal Clean Air Act, 42

       U.S.C. §§ 7401-7671q, and its implementing regulations.

  h. "Coal" means all forms of coal, including but not limited to bituminous

       coal, sub-bituminous coal, and lignite, and petroleum coke.

  i.   "Co-owners" means, with respect to Independence, Arkansas Electric

       Cooperative Corporation, City Water & Light of Jonesboro, East Texas

       Electric Cooperative, Osceola Municipal Light & Power, Conway

       Corporation, and City of West Memphis, and, with respect to White Bluff,

       Arkansas Electric Cooperative Corporation, City Water & Light of

       Jonesboro, Conway Corporation, and City of West Memphis.

  j.   "Date of Entry" means the date this Agreement is approved or signed by

       the United States District Court Judge.

  k. "Date of Lodging" means the date the notice of lodging of this

       Agreement is filed with the Clerk of the Court for the United States

       District Court for the Eastern District of Arkansas.


                                         6
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 10 of 32




   1. "Effective Date" means the date the Agreement is entered by the district

      court judge or, if the approved Agreement is appealed and upheld, the

      date of the mandate from the court of appeals.

   m. "Entergy Arkansas" means Entergy Arkansas, Inc.

   n. "EMI" means Entergy Mississippi, Inc.

   o. "EPLLC" means Entergy Power, LLC, including its predecessor Entergy

      Power, Inc.

   p. "EPA" means the United States Environmental Protection Agency.

   q. "FLMs" mean the Federal Land Managers.

   r. "FOIA" means the federal Freedom of Information Act.

   s. "Force Majeure Event" means an event that has been or will be caused by

      circumstances beyond the control of Defendants, one or more of their

      contractors, or any entity controlled by one or more Defendants or

      Affiliates, that delays or prevents the performance of any obligation

      related to this Agreement or otherwise causes a violation of Paragraphs 9

      through 16 of this Agreement despite Defendants' best efforts to fulfill the

      obligation.   Unanticipated or increased costs or expenses associated with

      the performance of Defendants' obligations under this Agreement shall

      not constitute a Force Majeure Event.    A Force Majeure Event includes,

      but is not limited to, construction, labor or equipment delays; acts of God;

      or acts of war; terrorism; or failure of a permitting authority to issue any


                                         7
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 11 of 32




      necessary permit, order, or other approval with sufficient time for that

      Defendant to achieve compliance with any requirement of this Agreement

      if the failure of the permitting authority to act is beyond the control of the

      Defendant and the Defendant has taken all reasonable steps available to it

      to obtain the necessary permit, order, or other approval.

   t. "Independence" means the Independence Steam Electric Station, which

      consists of two coal-fired electric utility steam_ generating units (Units 1

      and 2) with nameplate capacity of approximately 900 megawatts each,

      located in Independence County, Arkansas.

   u. "Lake Catherine" means the Lake Catherine Steam Electric Station, which

      consists of one operating fossil-fuel fired electric utility steam generating

      unit (Unit 4) primarily fired with natural gas of approximate nameplate

      capacity of 528 megawatts located in Hot Spring County, Arkansas.

   v. "lbs/MMBtu" means pounds per million British thermal units.

   w. "LNB/SOFA" means low NOx burners and separated over-fire air.

   x. "MW" means megawatts.

   y. "NOx" means nitrogen oxides.

   z. "NPCA" means National Parks Conservation Association.

   aa. "Parties" means Sierra Club, NPCA, Entergy Arkansas, EMI, and EPLLC,

      and "Party" means one of the Parties.

   bb. "RE" means renewable energy.


                                         8
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 12 of 32




            cc. "Regional Haze Plan" refers to any proposed or final: (i) revised Regional

               Haze federal implementation plan; (ii) ADEQ replacement Regional Haze

               state implementation plan (iii) Regional Haze-related administrative

               order(s) between any Defendant and ADEQ; (iv) EPA Regional Haze state

               implementation plan approval(s); or (v) EPA Regional Haze FIP

               withdrawal entered into or promulgated by EPA or ADEQ to address

               regional haze requirements, including but not limited to best available

               control technology and reasonable progress under the Clean Air Act, 42

               U.S.C. § 7491 and 40 C.F.R. § 51.308, or any successor thereto.

            dd. "S02" means sulfur dioxide.

            ee. "Three Plants" mean White Bluff, Independence, and Lake Catherine.

            ff. "White Bluff" means the White Bluff Steam Electric Station, which

               currently consists of two coal-fired electric utility steam generating units

               (Units 1 and 2) with nameplate capacity of approximately 900 megawatts

               each, located in Jefferson County, Arkansas.

                            PLANT SPECIFIC OBLIGATIONS

      9.       No later than December 31, 2028, Entergy Arkansas shall permanently

cease the combustion of coal at White Bluff.

      10.      No later than June 30, 2021, Entergy Arkansas shall ensure that the

emissions of S02 at each White Bluff Units 1 and 2 shall not exceed 0.6 lbs/MMBtu

based on a 30-boiler-operating-day rolling average.


                                                 9
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 13 of 32




       11.    With respect to emissions of NOx at White Bluff Units 1 and 2, Entergy

Arkansas shall continue to operate the LNB/SOFA, comply with all provisions

specified in 40 C.F.R.   §   63.10021(e), or any successor thereto, and prepare and submit to

Plaintiffs annual reports consistent with and meeting the requirements of 40 C.F.R.      §


63.10021(e)(8), or any successor thereto, by March 31 for the previous calendar year.

       12.    No later than December 31, 2030, Entergy Arkansas shall permanently

cease the combustion of coal at Independence.

       13.    No later than June 30, 2021, Entergy Arkansas shall ensure that the

emissions of S02 at Independence Units 1 and 2 shall not exceed 0.6 lbs/MMBtu based

on a 30-boiler-operating-day rolling average.

       14.    With respect to emissions of NOx at Independence Units 1 and 2, Entergy

Arkansas shall continue to operate the LNB/SOFA, comply with all provisions

specified in 40 C.F.R.   §   63.10021(e), or any successor thereto, and prepare and submit to

Plaintiffs annual reports consistent with and meeting the requirements of 40 C.F.R.      §


63.10021(e)(8), or any successor thereto, by March 31 for the previous calendar year.

       15.    No later than December 31, 2027, Entergy Arkansas shall permanently

cease all operations of existing units (Units 1-3, which are currently retired, and Unit 4,

which is currently operating) at Lake Catherine. This Paragraph does not prohibit

Entergy Arkansas from using the site and its infrastructure for purposes other than

operating the existing units.




                                                    10
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 14 of 32




       16.    Defendants shall commence development of and/ or present

recommendations to the appropriate regulatory agencies, if any, for the development of

RE projects, as described below, in a total amount of 800 MW (with at least half (400

MW or more) on or before December 31, 2022, and the remainder (400 MW or less) on

or before December 31, 2027).    Each Defendant will seek the appropriate regulatory

approvals, if any, for any RE projects that it may determine to develop in its sole

discretion.   For purposes of satisfying Defendants' RE obligation under this Paragraph

16, the RE projects may include wind, solar, geothermal, and run of the river hydro,

including both commercial and residential (e.g., rooftop solar) scale projects and energy

storage technologies.   Further, for purposes of satisfying Defendants' RE obligation

under this Paragraph 16, the methodology for accounting for RE projects shall be based

upon the nameplate rating of the RE projects being developed or otherwise presented to

the appropriate regulatory agencies pursuant to this Paragraph by Defendants or by

Co-owners (including the Co-owners' respective Affiliates) including, but not limited to,

the nameplate rating of all RE projects that (i) are to be owned, constructed, or built by

Defendants or Co-owners; (ii) are to be acquired, purchased, or leased by Defendants or

Co-owners; (iii) otherwise are to be procured by Defendants or Co-owners, for example,

through Defendant- or Co-owner-sponsored offerings or tariffs incentivizing or

allowing customers to pursue distributed renewable generation; and (iv) are to be

placed into service, or made available through an arrangement such as a purchase

power agreement.     The foregoing RE projects explicitly shall include purchase power


                                                11
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 15 of 32




agreements with deliveries commencing January 1, 2018, and thereafter, and purchase

power agreements that Entergy Arkansas already has presented to and received

approval from the Arkansas Public Service Commission (" APSC") in APSC Docket No.

15-014-U (Stuttgart Solar) and in APSC Docket No. 17-041-U (Chicot Solar), which

resources shall count toward satisfying Defendants' RE obligation under this

Paragraph.

                  ADDITIONAL OBLIGATIONS OF THE PARTIES

       17.    The Parties shall not Challenge the provisions of any Regional Haze Plan

related to this Settlement Agreement regarding White Bluff, Independence or Lake

Catherine.   Each Party retains the right to Challenge any provision of a Regional Haze

Plan that is not included in, is inconsistent with, or is beyond the scope of this

Settlement Agreement.

       18.    If a court reverses or remands any Regional Haze Plan after the entry of

this Agreement, Plaintiffs shall not file or fund Regional Haze Plan comments, or file or

fund any Regional Haze Plan Challenge, that are inconsistent with the provisions of this

Agreement regarding the cessation of coal combustion at White Bluff and Independence

and the cessation of currently operating generation at Lake Catherine in Paragraphs 9,

12, and 15 or the emission limitations, compliance obligations, and compliance dates in

Paragraphs 10-11 and 13-14. Plaintiffs shall not seek additional emission controls for

any of the Three Plants beyond those specifically required by this Agreement.

Plaintiffs retain the right to file comments or Challenge any provision of any Regional


                                                12
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 16 of 32




Haze Plan that is not included in, or is inconsistent with, or is beyond the scope of this

Agreement, and Defendants retain the right to oppose any such comments or

Challenge.

       19.    Within 65 days of the Effective Date, Plaintiffs shall file a stipulation of

dismissal pursuant to Fed. R. App. P. 42(b) dismissing their petition to review in

National Parks Conservation Association v. EPA, No. 16-4309 (8th Cir. filed Nov. 28, 2016),

with each party to bear its own costs and attorney fees.

       20.    Within 65 days of the Effective Date, Sierra Club shall withdraw all

pending FOIA requests to EPA related in whole or in part to White Bluff, Independence,

and Lake Catherine. The Parties agree to confer and jointly file an appropriate status or

other report or motion with the U.S. District Court for the Eastern District of Louisiana

in Entergy Louisiana, L.L.C. and Entergy Arkansas, Inc. v. EPA, No. 14-1827, to keep the

litigation in abeyance consistent with the timeline in this Paragraph.    Plaintiffs agree

not to submit new FOIA requests seeking the same or similar information sought in the

to-be-withdrawn requests nor to submit any new FOIA requests concerning matters

subject to the release of claims herein.

       21.    Plaintiffs shall not Challenge any ADEQ or APC&EC approvals, including

permits and variances, necessary for compliance with this Agreement, any Regional

Haze Plan, as well as any new source review permit or Title V renewals, modifications,

or other permits, variances, or administrative orders for White Bluff, Independence, or

Lake Catherine; however, this provision does not apply if Defendants propose a


                                                 13
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 17 of 32




significant increase in emissions, as defined in 40 C.F.R. § 52.21(b)(23), or any successor

thereto, of any regulated pollutant except as it relates to pollution control equipment

modifications at the plant and/ or changes in plant operations necessary to meet the

requirements of this Agreement, including but not limited to increases in carbon

monoxide emissions associated with optimization of the LNB/SOFA at White Bluff and

Independence.    Within 65 days of the Effective Date, Sierra Oub shall voluntarily

dismiss In the Matter of Revisions to the Arkansas State Implementation Plan, Regional Haze

SIP Provisions for 2008-2018 Planning Period, APC&EC Docket No. 18-002-MISC (filed

Sept. 6, 2018), with prejudice pursuant to APC&EC Regulation 8 and the Arkansas

Rules of Civil Procedure, with each party to bear its own costs and attorney fees.

       22.    Plaintiffs shall not Challenge Defendants or their Co-owners seeking any

approvals that are necessary to implement the terms of this Agreement.       Plaintiffs shall

not oppose Defendants or their Co-owners in regulatory proceedings regarding the

recovery of costs or other treatment related to or occasioned by the obligations in this

Agreement, including but not limited to costs to install and operate LNB/SOFA at

Independence or White Bluff, meeting the S02 emissions limitations, and/ or any

alteration of depreciation schedules, and/ or recovery of undepreciated capital costs

remaining at the time of end of coal use, as a result of this Agreement.

Notwithstanding the forgoing, Plaintiffs reserve the right to oppose Defendants or their

Co-owners as they seek any approvals related exclusively to replacement generation

capacity for the Three Plants, and Defendants reserve their rights to oppose Plaintiffs,


                                                 14
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 18 of 32




except however, Plaintiffs shall not object to the need for replacement generation in any

appropriate and relevant proceeding relating to the need for replacement generation

before the appropriate regulatory body to the extent such proceeding relates to or is

occasioned by the requirements of this Agreement; however, Plaintiffs expressly retain

the right to contest the amounts by fuel type or siting of replacement generation, and

Defendants reserve their rights to oppose Plaintiffs.

       23.     Plaintiffs shall not Challenge any determinations or approvals by any

government agency, including but not limited to ADEQ, FLMs, APC&EC and EPA, as

the case may be, that no additional air pollution controls or emission limitations are

necessary or required for White Bluff, Lake Catherine or Independence for the Regional

Haze program beyond the controls and emission limitations set out in this Agreement.

       24.     The Parties shall not circumvent their obligations in this Agreement by

funding any third party taking any action that the Parties themselves are prohibited

from taking.

                        NOTIFICATIONS AND RECORDKEEPING

       25.     All notifications related to this Agreement shall be directed to the

individuals at the addresses specified below, unless those individuals or their

successors give notice of a change to the other Parties in writing and shall be copied to

all Parties by email.




                                                 15
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 19 of 32




      For Sierra Club:

      Director of Environmental Law Program
      Sierra Club
      2101 Webster St., Suite 1300
      Oakland, CA 94162
      (415) 977-5709
      kristin.henry@sierraclub.org

      ForNPCA

      National Parks Conservation Association
      777 Walnut Street
      Suite 200
      Knoxville, TN 37902
      Attention: Stephanie Kodish, Senior Director, Clean Air Program
      (800) 628-7275
      skodish@npca.org

      For Defendants:

      William B. Glew, Jr.
      Associate General Counsel
      Entergy Services, LLC
      639 Loyola Avenue, 22nd Floor
      New Orleans, Louisiana 70113
      504-576-3958
      wglew@entergy.com

      and

      Kimberly Bennett
      Assistant General Counsel - Regulatory Legal Services
      Entergy Services, LLC
      425 W. Capitol Avenue
      Little Rock, AR 72201
      (501) 377-5715
      kbenne3@entergy.com




                                      16
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 20 of 32




                               EFFECT OF SETTLEMENT

       26.    This Agreement represents full and final settlement between the Parties.

Plaintiffs release and waive any and all claims, including continuing claims, that could

have first accrued prior to the Date of Lodging that they may have against (a)

Defendants and their employees, agents, officers, directors, and Affiliates and (b) their

Co-owners and their employees, agents, officers, directors, and Affiliates concerning

White Bluff, Independence, and Lake Catherine, based on any federal environmental

statute or regulation, including under the Clean Air Act, Clean Water Act ("CWA"), the

Resource Conservation and Recovery Act ("RCRA"), the Comprehensive

Environmental Response, Compensation and Liability Act, the Safe Drinking Water Act,

or any similar environmental state statute or regulation, or any common law tort.       This

release will also include all claims, if any, that accrue on or after the Date of Lodging

related to coal combustion residuals at Independence and White Bluff pursuant to the

CWA, RCRA, EPA's coal combustion residuals regulations, or similar state authority.

The release of the Co-owners provided by this Paragraph will be void with respect to

any individual Co-owner if such Co-owner or its Affiliates take action either to oppose

entry of this Agreement by the Court or to block Defendants from complying with

Paragraphs 9, 12, or 15 of this Agreement.

       27.    The Parties acknowledge and agree that specific performance and

injunction are the only appropriate remedies for any violation of this Agreement, and

under no circumstances shall monetary damages be allowed for any breach of this


                                                17
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 21 of 32




Agreement.      In addition, no motion for specific performance or injunction shall be

brought or maintained until the Dispute Resolution process has been completed.

          28.   The failure of a Party to comply with any requirement contained in this

Agreement will not excuse the obligation to comply with other requirements contained

herein.

                                 DISPUTE RESOLUTION

          29.   The dispute resolution procedure provided by this Section shall be

available to resolve all disputes arising under this Agreement, provided that nothing

shall preclude the Parties from resolving disputes without invoking this Section.

          30.   The dispute resolution procedure required herein shall be invoked by one

Party ("Noticing Party") giving written notice to the other Parties ("Receiving Parties")

advising of a dispute pursuant to this Section.    The notice shall describe the nature of

the dispute and shall state the Noticing Party's position with regard to such dispute.

The Receiving Parties shall acknowledge receipt of the notice, and the Parties shall

expeditiously schedule a meeting to commence informal negotiations not later than

fourteen (14) days following receipt of such notice.

          31.   Disputes submitted to dispute resolution under this Section shall, in the

first instance, be the subject of informal negotiations among the Parties.   Such period of

informal negotiations shall not extend beyond thirty (30) days from the date of the first

meeting among the Parties' representatives unless they agree in writing to shorten or

extend this period.


                                                  18
          Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 22 of 32




          32.   If the Parties are unable to reach agreement during the informal

negotiation period, the Noticing Party shall provide Receiving Parties with a written

summary of its position regarding the dispute.         The written position provided by

Noticing Party shall be considered binding unless, within forty-five (45) days thereafter,

the Receiving Parties seek judicial resolution of the dispute by filing a petition with this

Court.      The Noticing Party may respond to the petition within forty-five (45) days of

filing.    The time periods set out in this Section may be shortened or lengthened upon

motion to the Court of one of the Parties to the dispute, explaining the Party's basis for

seeking such a scheduling modification.

          33.   The Court shall not draw any inferences or establish any presumptions

adverse to any Party as a result of invocation of this Section or the Parties' inability to

reach agreement.

          34.   As part of the resolution of any dispute under this Section, in appropriate

circumstances the Parties may agree, or this Court may order, an extension or

modification of the schedule for the completion of the activities required under this

Agreement to account for the delay that occurred as a result of dispute resolution.

Defendants shall not be precluded from asserting that a Force Majeure Event has caused

or may cause a delay in complying with the extended or modified schedule.

          35.   The Court shall decide all disputes pursuant to applicable principles of

law for resolving such disputes.     In their initial filings with the Court under this




                                                  19
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 23 of 32




Section, the Parties shall state their respective positions as to the applicable standard of

law for resolving the particular dispute.

                                    FORCE MAJEURE

       36.    The Parties agree that Defendants' obligations pursuant to this Agreement

shall be subject to the following Force Majeure provisions.

       37.    Notice of Force Majeure Events. If any event occurs or has occurred that

may delay or prevent compliance with or otherwise cause a violation of any Defendant's

obligations under this Agreement as to which such Defendant intends to assert a claim

of Force Majeure, that Defendant shall notify Plaintiffs in writing as soon as practicable,

but in no event later than fourteen (14) business days following the date that Defendant

first knew, or by the exercise of due diligence should have known, that the event caused

or may cause such delay or violation. In this notice, the Defendant shall reference this

Section and describe the anticipated length of time that the delay or violation may

persist, the cause or causes of the Force Majeure Event, all measures taken or to be taken

by the Defendant to prevent or minimize the delay or violation, the schedule by which

the Defendant proposes to implement those measures, and the Defendant's rationale for

attributing the failure, delay, or violation to a Force Majeure Event. The Defendant

shall adopt all reasonable measures to avoid or minimize such failures, delays, or

violations. The Defendant shall be deemed to know of any circumstance which it, its

contractors, or any entity controlled by the Defendant, knew or should have known.




                                                20
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 24 of 32




       38.     Failure to Give Notice. If a Defendant fails to comply with the notice

requirements of this Section, the Plaintiffs may seek to void such claim for Force Majeure

as to the specific event for which a Defendant failed to comply with such notice

requirement.

       39.     Sierra Club and NPCA Response. Plaintiffs shall notify Defendants in

writing of their response regarding any claim of Force Majeure as soon as reasonably

practicable. If Plaintiffs agree that a delay in performance has been or will be caused by

a Force Majeure Event, the Parties shall stipulate to an extension of deadline(s) for

performance of the affected compliance requirement(s) by a period equal to the agreed

delay actually caused by the event, in which case the delay at issue shall be deemed not

to be a violation of the affected requirement(s) of this Agreement. In such

circumstances, an appropriate modification shall be made pursuant to Paragraph 43

(Modification) of this Agreement.

      40.      Disagreement. If Plaintiffs do not agree with any Defendant's claim of

Force Majeure, or if the Parties cannot agree on the length of the delay actually caused by

the Force Majeure Event, the matter shall be resolved in accordance with Paragraphs

29-35 of the Agreement (Dispute Resolution).

      41.      Burden of Proof. In any dispute regarding Force Majeure, Defendants

shall bear the burden of proving by a preponderance of the evidence that any delay in

performance, or any other violation of any requirement of this Agreement, was caused

by or will be caused by a Force Majeure Event. Defendants shall also bear the burden of


                                               21
        Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 25 of 32




proving by a preponderance of the evidence that they gave the notice required by this

Section and that the anticipated duration and extent of any failure, delay, or violation(s)

were or will be attributable to a Force Majeure Event. An extension of one compliance

date may, but will not necessarily, result in an extension of a subsequent compliance

date.


                                COSTS OF LITIGATION

        42.   Defendants agree that, pursuant to 42 U.S.C. § 7604(d), Plaintiffs are

entitled to seek recovery of their costs of litigation in this action, including reasonable

attorney and expert witness fees.    The Parties also agree that Plaintiffs, by accepting

certain litigation costs and fees for work performed prior to the Date of Entry, are not

precluded from requesting and being awarded litigation costs and fees pursuant to 42

U.S.C. § 7604(d) for work performed after the Date of Entry.

                                     MODIFICATION

        43.   Material modifications of this Agreement must be in writing, signed by

the Parties, and approved by this Court.     No Party may petition this Court for a

modification without having first made a good-faith effort to reach agreement with the

other Parties on the terms of such modification.      Non-material modifications to this

Agreement may be made only upon written agreement of the Parties that shall be filed

with the Court.




                                                 22
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 26 of 32




                           RETENTION OF JURISDICTION

       44.    Until termination of this Agreement, this Court shall retain jurisdiction

over both the subject matter of this Agreement and the Parties to enforce the terms and

conditions of this Agreement.    Following termination, the Court shall retain

jurisdiction to enforce the provisions and obligations set forth herein that are

permanent.

                                    TERMINATION

       45.    Either Plaintiffs or Defendants may move the Court to terminate this

Agreement once Defendants have complied with all requirements contained in

Paragraphs 9 - 16 of the Agreement.    Defendants must demonstrate such compliance

prior to, or upon, moving the Court to terminate this Agreement.

                                LODGING AND ENTRY

       46.    The Parties agree to cooperate in good faith in order to obtain the Court's

review and entry of this Agreement.

       47.    Pursuant to 42 U.S.C. § 7604(c)(3), this Agreement will be lodged with the

Court and simultaneously presented to the United States Attorney General ("DOJ") and

Administrator of EPA for review and comment for a period of 45 days.        In the event

that DOJ or EPA comments upon the terms of this Agreement, the Parties agree to

discuss such comments and any revisions of the Agreement as may be appropriate.

After the review period has elapsed, the Agreement may be entered by the Court.       If




                                                23
      Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 27 of 32




the Agreement is not entered by the Court, the Parties shall retain all rights they had in

this litigation before the Date of Lodging.

                                      SIGNATORIES

       48.    Each undersigned representative of a Party to this Agreement certifies that

he or she is fully authorized to enter into the terms and conditions of this Agreement

and to execute and legally bind such Party to this Agreement.

       49.    The Parties hereby agree not to oppose entry of this Agreement by this

Court or challenge any provision of this Agreement.

                                     COUNTERPARTS

       50.    This Agreement may be signed in counterparts.

       THE UNDERSIGNED Parties enter into this Agreement and submit it to

this Court for approval and entry.

                                     SO ORDERED THIS       DAY OF - - - - . . J 2018:



                                     UNITED STATES DISTRICT JUDGE




                                               24
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 28 of 32




Signature Page for Agreement in Sierra Club, et al. v. Entergy Arkansas, Inc., et
al. (E.D. Ark)

For Plaintiff Sierra Club:



                                               Date:     No,te~et       l3 , 2ol'8
[Signre]

~,..;.,:h A. ~ c:.n'1 • l'\9N",3i !!j A¼/,o,,1'1
       NI
[Name and Title]




                                       25
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 29 of 32




Signature Page for Agreement in Sierra Club, et al v. Entergy Arkansas, Inc., et
al. (E.D. Ark)




                                               Date:   /fr 1'3   'I✓
[Signature]

Si?"",-< l<octr."' I s-e" ;r:   Dir ~-f,,r_.. c~-A
[Name and Title]




                                        26
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 30 of 32




   Signature Page for Agreement in Sierra Club, et al. v. EntergtJ Arkansas, Inc., et
   al. (E.D. Ark)

   For Defendant Entergy Power, LLC:




/2424~
   [Signature]
                                                   Date:             l. . . .
                                                           _....;./__,I 1--"-~-+j_GlE)_/g-'--_
                                                                      7      I
Gu11-v.:o   A.   S;we,ttf--t -   v;C€- ?1Ust1x-Jf
   [Name and Title]




                                           27
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 31 of 32




  Signature Page for Agreement in Sierra Club, et al. v. EntergtJ Arkansas, Inc., et
  al. (E.D. Ark)

  For Defendant Entergy Mississippi, Inc.:



                                                  Date:   _/J_/t_s.,,_/4...._,r
                                                                     I
                                                                            __
  [ g   ture]

  J.1-. IL~ ;Z. Ffs~e!r-/1 ~•
  [Name and Title]
                                      Pr~,; JJ."4 .J.. t-£:/:J




                                          28
Case 4:18-cv-00854-KGB Document 11 Filed 11/16/18 Page 32 of 32




  Signature Page for Agreement in Sie"a Club, et al. v. EntergaJ Arkansas, Inc., et
  al. (E.D. Ark)

  For Defendant Entergy Arkansas, Inc.:




     ~,i,,            kp(;u,w.y                  Date: --'-'1/....,/'--'1;..;::s;;...,~,J,__-=--2--=--o-=--,~~­
                                                                        ,
  [Signature]

   l.-ot.u.a" ku1 ndre.,w X 1?cc~i J.e.n•I-
                                I
                                                 ~   ~A?D
  [Name and Title]




                                          29
